2021 IL App (2d) 190868
                                   No. 2-19-0868
                         Modified opinion filed May 6, 2021
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Boone County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-275
                                       )
ANNA L. MUELLER,                       ) Honorable
                                       ) Joseph P. Bruscato,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

        JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices McLaren and Schostok concurred in the judgment and opinion.

                                           OPINION

¶1     After causing a motor vehicle accident, defendant, Anna L. Mueller, was convicted of two

counts of aggravated driving while under the influence of alcohol (625 ILCS 5/11-501(a)(2),

(d)(2)(D), (d)(1)(G) (West 2016)) and one count of aggravated driving with an alcohol

concentration of 0.08 or more (id. § 11-501(a)(1), (d)(2)(D)). On appeal, defendant argues that the

trial court erred by admitting the results of two blood alcohol tests that were taken in a hospital

emergency room following the accident. We affirm.

¶2                                     I. BACKGROUND

¶3     On October 14, 2016, the State filed a bill of indictment charging defendant with three

counts of alcohol-related driving offenses. Count I of the indictment charged defendant with
2021 IL App (2d) 190868


aggravated driving while under the influence of alcohol (id. § 11-501(a)(2), (d)(2)(D), (d)(1)(G)),

alleging that defendant drove under the influence of alcohol at a time when defendant had four

prior violations of driving under the influence of alcohol. Count II charged defendant with

aggravated driving with an alcohol concentration of 0.08 or more (id. § 11-501(a)(1), (d)(2)(D))

at a time when defendant had four prior violations of driving under the influence of alcohol. Count

III charged defendant with aggravated driving while under the influence of alcohol (id. § 11-

501(a)(2), (d)(1)(G)), alleging that defendant drove under the influence of alcohol at a time when

her driving privileges were revoked for a violation of section 11-501 of the Illinois Vehicle Code

or a similar out-of-state offense. On November 16, 2016, defendant was arraigned before the

Honorable Philip J. Nicolosi for these offenses and entered a plea of not guilty.

¶4     On June 28, 2017, defendant filed a motion to quash her arrest and suppress evidence,

seeking to suppress the results of three separate blood alcohol tests from blood draws that all had

been taken at Swedish Covenant Hospital (the hospital) following the accident. Regarding the first

blood draw (the medical blood draw), defendant suggested that her fourth amendment rights were

violated when paramedics—who were acting as State agents—took her to the hospital against her

will, where her blood was drawn “for no medical reason but instead to assist police.” See U.S.

Const., amend IV.

¶5     Regarding the second blood draw (the administrative blood draw), defendant argued that

her fourth amendment rights were violated when her blood was drawn “without authority and

without consent.” While defendant acknowledged that she gave a Belvidere police officer, Officer

Zapf, 1 her “purported consent” after being read the “Traffic Crash Warning to Motorist” (the faulty




       1
           Neither the parties nor any portion of the record seem to provide Officer Zapf’s first name.


                                                  -2-
2021 IL App (2d) 190868


warning) “pursuant to 625 ILCS 5/11-501.6,” she claimed that this consent was invalid because it

was predicated on false information.

¶6     Finally, regarding the third blood draw that was taken at the hospital (the jail blood draw),

defendant argued that there was no medical purpose justifying the draw, that the procurement of

the draw was not grounded in statute, and that defendant had not consented to the draw, which was

subsequently procured without a warrant.

¶7     On October 5, 2017, the State responded to defendant’s motion, suggesting that “neither

the State, nor any of its agents, played any part” in obtaining the medical blood draw and that the

draw was “made in the regular course of providing medical treatment.” While defendant argued

that she did not consent to the medical blood draw, the State contended that, based on the

paramedics’ observations, defendant was “not suitable to refuse care.” The State next conceded

that Officer Zapf read defendant the wrong warning before obtaining her consent to complete the

administrative blood draw. 2 However, the State contended that the only available remedy for this

error was to lift and rescind defendant’s summary suspension and not to suppress the results of the

blood test. Furthermore, according to the State, the question of consent was misplaced because

“[t]he [a]ppellate [c]ourt held that consent is no longer a requirement for the admission of the

results of chemical tests into evidence.” Finally, in response to defendant’s arguments concerning

the legality of the jail blood draw, the State reported that it would not seek to admit that final draw.




       2
           According to the State, Officer Zapf incorrectly informed defendant that her license could

be suspended for either 6 or 12 months for withholding her consent, when the proper suspension

period was either 3 or 6 months.



                                                 -3-
2021 IL App (2d) 190868


¶8     On October 10, 2017, the trial court held a hearing on defendant’s motion to suppress. On

that date, five witnesses were called to testify: Anita Bowers, Robert Palin, Shane Schultz (Shane),

and Lauren Schultz (Lauren) (Lauren is of no relation to Shane). 3

¶9     Bowers testified that she was employed as an emergency room nurse at the hospital.

Relying on her previously composed notes to aid in her testimony, Bowers confirmed that she was

working on April 21, 2016, when defendant first entered the hospital’s emergency room. She first

examined defendant at approximately 8:20 p.m. At that time, she learned that defendant was in a

vehicular accident. While Bowers assessed defendant, defendant told her that she was drinking

wine earlier that day. Bowers noticed that defendant had a “skin tear to the right forearm”;

defendant told her that the injury resulted from a fall at home. From her notes, Bowers recalled

learning that defendant was reportedly ambulatory at the scene of the accident and that she denied

any new pain directly resulting from the accident. Bowers’s triage assessment of defendant

indicated that defendant was in “no apparent distress” and that she was “uncomfortable, slender,

well nourished, [and] well groomed.” Bowers also indicated that defendant was “belligerent with

slurred speech” and that she was “challenging when asked questions.”

¶ 10   Defense counsel began to question Bowers about the other driver involved in the

accident—Michael Scarpetta—who also received treatment at the hospital. When the State

questioned the relevance of Scarpetta’s medical records, defense counsel indicated that his injuries



       3
           Sheila Sue Tauscher was also called as a witness, but after asking her a few brief questions

about her occupation and professional training, defendant indicated that it was not necessary to

question Tauscher any further. Because her testimony is therefore irrelevant to the matters at hand,

it has been omitted.



                                                  -4-
2021 IL App (2d) 190868


were directly relevant to the statutory warning that Officer Zapf read to defendant before obtaining

her purported consent for the administrative blood draw. Specifically, defense counsel indicated

that the section 11-501.6 warning “only applies in [personal injury] accidents when somebody

other than the defendant has a [c]ategory A injury” and that, if Scarpetta did not have such an

injury, section 11-501.6 “should not have been dealt with” and was “improperly a mechanism” by

which the State obtained consent for the administrative blood draw. During this exchange, the

State once again acknowledged that Officer Zapf read defendant the incorrect statutory warning

prior to the administrative blood draw. Eventually, Bowers testified that Scarpetta experienced

pain in his chest and shin following the accident. She further indicated that Scarpetta had “bruising

and a hematoma” on his shin and that the airbags in his vehicle were deployed as a result of the

accident.

¶ 11   Palin testified that he was a registered nurse employed by the hospital and that he worked

an overnight shift in the emergency room beginning on April 21, 2016. Referring to his notes on

defendant’s medical charts, Palin testified that he had first seen defendant at approximately 8:25

p.m. on April 21, 2016. At that time, defendant showed “no apparent distress” and was “slender,

uncomfortable, well nourished, well groomed, *** belligerent, [had] slurred speech,” and “was

challenging staff when asked repeated questions.” Palin noted that defendant was “in no apparent

distress” and was reportedly “ambulatory” at the scene of the accident. While defendant was

apparently able to walk, her “gait was unsteady.” Palin testified that defendant “initially attempted

to refuse transport” to the hospital and that she was “awake but confused.”




                                                -5-
2021 IL App (2d) 190868


¶ 12   Palin further reported that the administrative blood draw was “obtained at the request of

the Illinois State Police” at approximately 9:14 p.m. 4 Palin testified that he personally participated

in that blood draw. Upon further questioning, Palin confirmed that the blood draw “was done per

the police request.”

¶ 13   On cross-examination, the State asked Palin whether his “job [was] to assess the patient

for medical needs, [and] not to assist the police in legal proceedings.” Palin answered in the

affirmative. The State then asked whether “it wasn’t until later for the [administrative blood draw]

that [Palin] assisted the police.” Again, Palin agreed. Palin also testified that, to the best of his

recollection, other than the administrative blood draw, no police officer “was telling [him] what to

do.”

¶ 14   Shane testified that he was an EMT paramedic, employed by OSF Lifeline Ambulance

(Lifeline). Referring to a report that he had previously prepared, Shane recalled responding to

defendant’s car accident on April 21, 2016. He testified that, when he first approached defendant

at the scene of the accident, “[i]t was apparent that she was unsteady.” According to Shane,

defendant was not bleeding and was standing and walking at the scene of the accident. He did not

observe any life-threatening injuries on defendant’s person.

¶ 15   Shane testified that defendant did not ask to go to the hospital or “attempt to refuse

treatment.” Nevertheless, based on her behavior and mannerisms, Shane determined that she was

not suitable to refuse care. Defense counsel asked why Shane “decide[d] that [defendant] was not

suitable to refuse care if she wasn’t refusing care.” Shane replied, “[W]alking her to the ambulance,



       4
           Based on the timing of the blood draw, Palin seems to have been referring to the

administrative blood draw.



                                                 -6-
2021 IL App (2d) 190868


it became apparent—and asking her orientation questions, it became apparent that she was not able

to make decisions for herself.” To this point, Shane recalled that defendant “was confused about

[the] day of the week, [and] was confused about what month [it was].” Defendant “didn’t answer

[Shane’s] questions appropriately.” However, Shane found no signs of a head injury—he recalled

only the skin tear on defendant’s arm.

¶ 16   When Shane attempted to ask defendant more questions about her medical history, she

became “rather abrasive after a while” and used an expletive when speaking to Shane, telling him

to “f*** off.” Shane testified that defendant became very uncooperative when he was about to

transport her to the hospital.

¶ 17   When asked about the other car involved in the accident, Shane indicated that he

recognized the other driver, Scarpetta, because he was a “Belvidere fireman” whom Shane had

“worked with” in the past. Shane later clarified that he was never in any way employed by the

Belvidere Fire Department.

¶ 18   On cross-examination, defense counsel asked more questions about Shane’s interactions

with defendant. He testified that he detected “a heavy scent of alcohol” when speaking with

defendant. Despite her earlier combativeness, Shane recalled that defendant had nonetheless

agreed to “go to the ambulance” with him. Defendant asked for assistance when getting into the

ambulance and when walking into the hospital, because “[s]he could barely stand up on her own.”

Defendant admitted to Shane that she had been drinking alcohol earlier that day. Upon further

questioning, Shane conceded that defendant’s behaviors could have also reflected a possible head

injury. Shane testified that no police officer or member of the fire department requested that he

take defendant to the hospital.




                                              -7-
2021 IL App (2d) 190868


¶ 19   Lauren testified that, on April 21, 2016, she was employed as a full-time paramedic with

Lifeline. On that date, Lauren responded to the scene of defendant’s car accident and spoke with

the occupants of Scarpetta’s car. Aside from Scarpetta, Lauren recalled seeing Al Hyser. Lauren

recognized both men as Belvidere firefighters. Lauren did not notice any injuries that required the

men to be transported to the hospital by ambulance. Both Scarpetta and Hyser refused care by

transport.

¶ 20   Following Lauren’s testimony, the hearing was continued to December 14, 2017. On that

date, Dr. Joseph Lachica testified that he was employed as an emergency room physician at the

hospital on April 21, 2016, and that he had tended to defendant after the accident. Relying on his

notes that he made on defendant’s medical charts, he specified that he noticed only one injury on

defendant’s body during her initial examination—the skin tear on her arm. Lachica’s notes that he

made at approximately 8:47 p.m. indicated that defendant’s speech was “a little slurred,” yet

nonetheless “clear.” He testified that, according to “the ambulance crew,” defendant initially

attempted to refuse transport to the hospital.

¶ 21   Defendant questioned Lachica about “any other observations that were made by [him] that

indicated that [defendant] needed to be at the ER.” Lachica responded, “I mean, *** she was in a

car accident.” While he acknowledged defendant’s lack of any apparent head injuries, he opined

that her slurred speech could have been indicative of such an injury. Defense counsel asked

whether Lachica had any indication that defendant had consumed alcohol, and Lachica confirmed

that defendant had admitted to him that she was drinking prior to the accident. Lachica testified

that her “slurred speech” was also consistent with alcohol consumption.

¶ 22   Turning to notations that Lachica made at approximately 9:31 p.m., defense counsel asked,

“Now, at that point *** you indicated that you pulled the patient for [the administrative blood



                                                 -8-
2021 IL App (2d) 190868


draw], redraw[5] in a few hours?” Lachica agreed, prompting defense counsel to then ask what

medical purpose justified the later redraw. Lachica answered that he ordered the redraw to reassess

defendant’s alcohol level so that the hospital could “safely discharge the patient who would still

be intoxicated.”

¶ 23   Defense counsel asked, “What was the medical purpose of the [administrative blood

draw]?” Lachica answered, “Drawing blood work. *** These tests are done in the setting of a blunt

trauma in anticipation that there might be some internal injuries that I cannot see.”

¶ 24   On cross-examination, the State asked Lachica whether he ordered defendant’s medical

blood draw, which was taken at approximately 8:26 p.m. Lachica answered affirmatively. The

State then asked whether any officer instructed Lachica to order the medical blood draw,

prompting Lachica to respond, “No, no officer told me to do that.” Lachica continued, “In general

I don’t order labs just because someone asks me to do it. I do it because it’s necessary.” Lachica

also specified that his decision to order those tests “went to the care of [defendant].”

¶ 25   Following Lachica’s testimony, the State moved for a directed finding, arguing that

defendant failed to make a prima facie case that her fourth amendment rights were violated by the

procurement of any of the blood draws. After hearing the parties’ arguments, the court advised the

parties that it would take the matter under advisement. On January 16, 2018, the parties once again

appeared to clarify certain points. On this date, defendant made the following argument:

                 “Well, I think we’ve established a prima facie case that there wasn’t a [section 11-

       501.6 (625 ILCS 5/11-501.6 (West 2016))] blood draw. If the State wants to put the officer

       on to say that there was probable cause—if they’re going to try to go on that basis, that




       5
           The “redraw” referred to the jail blood draw.


                                                 -9-
2021 IL App (2d) 190868


       would come after the motion for directed finding. I’ve established that there wasn’t

       consent. I don’t have to establish probable cause. That’s their burden.”

¶ 26   On January 25, 2018, the court granted the State’s motion for a directed finding via written

decision. When discussing the admissibility of the medical blood draw, the court found that

defendant failed to make a prima facie case of a fourth amendment violation. Specifically, the

court found that defendant failed to show any evidence supporting a finding that the ambulance

personnel or the medical staff at the hospital were agents of the State or acting as an arm of the

State. The court rejected defendant’s arguments concerning the lack of consent leading up to the

medical blood draw, because those arguments relied on case law that pertained to tort cases

involving medical batteries—not criminal cases involving the admissibility of evidence. Either

way, the court noted that Shane’s testimony had established that defendant was nonetheless

unsuitable to decline treatment.

¶ 27   The court also found that defendant failed to make a prima facie case of a fourth

amendment violation with regard to the administrative blood draw. The court recognized that

Officer Zapf did read an incorrect warning to defendant prior to obtaining her consent, but it

nonetheless found that “[d]efendant has not provided any authority to sustain her argument that an

improper warning negates a motorist’s consent resulting in the barring of evidence.” The court

further noted that “no evidence presented by defendant [suggested] that she did not provide her

consent to Officer Zapf or that her consent was invalid for purposes of admission of evidence.”

¶ 28   On April 9, 2019, the case proceeded to a stipulated bench trial before a different judge,

the Honorable Joseph P. Bruscato. Prior to the bench trial, the parties specified that—over

defendant’s objections—the court would rely on its findings from the adjudication of defendant’s

motion to suppress. Consequently, it would admit the medical and administrative blood draws’



                                              - 10 -
2021 IL App (2d) 190868


results into evidence. After reviewing the parties’ stipulations, adopting the Honorable Philip J.

Nicolosi’s previous findings, and noting that the results of the medical blood draw showed an

alcohol concentration of 0.374, the court found defendant guilty of all three charges.

¶ 29   The trial court denied defendant’s motion for a new trial, and the matter proceeded to

sentencing. At sentencing, the court merged all three counts and sentenced defendant to eight

years’ imprisonment. After the court denied defendant’s motion to reconsider the sentence,

defendant timely appealed.

                                              II. ANALYSIS

¶ 30    On appeal, defendant argues that the trial court erred in denying her motion to suppress

and by consequently admitting the test results from both the medical and administrative blood

draws. Specifically, defendant argues that the trial court incorrectly found that she had not made a

prima facie case of a fourth amendment violation resulting from either blood draw. In response to

defendant’s arguments, the State contends that defendant failed to make a prima facie case to show

that the government violated her fourth amendment protections, because both blood draws 6 were


       6
           It is necessary to point out that, in its brief, the State has frustratingly confused the medical

and administrative blood draws with one another. The brief states, “[T]he People will first discuss

the blood draw taken at approximately 8:30 p.m., and refer to it as the administrative blood draw,

followed by an analysis of the blood draw taken at approximately 9:14 p.m. and referred to as the

medical blood draw.” The State explained that it adopted this nomenclature from the trial court’s

written decision. However, the State’s recollection of the trial court’s designations is incorrect.

The court referred to the first blood draw—which was taken at approximately 8:26 p.m.—as “the

medical blood draw,” while referring to the second blood draw—which was taken at




                                                   - 11 -
2021 IL App (2d) 190868


carried out by private actors. Additionally, the State argues that defendant “failed to establish a

prima facie case that her Fourth Amendment rights were violated where the [administrative] blood

draw was not only completed by private actors, but also, that she gave her consent for her blood

to be drawn.” Lastly, the State argues that, even if the tests’ results were erroneously admitted, any

inclusion of the results resulted in harmless error. We address these arguments in turn.

¶ 31    “When a defendant files a motion to suppress evidence, he bears the burden of proof at a

hearing on that motion.” People v. Brooks, 2017 IL 121413, ¶ 22. In order to carry that burden, a

defendant must make a prima facie case that the evidence at issue was obtained by or through an

illegal search or seizure. Id. “If a defendant makes a prima facie case, the State has the burden of

going forward with evidence to counter the defendant’s prima facie case.” People v. Gipson, 203

Ill. 2d 298, 307 (2003). The ultimate burden of proof remains with the defendant. Id.

¶ 32    However, various Illinois courts have been inconsistent in determining what standard of

review applies in situations where a suppression ruling is based on the trial court’s adjudication of

a motion for a directed finding. 7 For instance, in People v. Relwani, 2019 IL 123385, ¶ 18 (citing



approximately 9:14 p.m.—as the “administrative blood draw.” Otherwise, it would not make sense

for the trial court to have discussed defendant’s purported consent for the administrative blood

draw, if that draw occurred at 8:30 p.m., before Officer Zapf arrived at the hospital. Other

provisions of the record similarly confirm that the medical blood draw preceded the administrative

blood draw. Therefore, we reject the State’s nomenclature in favor of the terms actually utilized

by the trial court.
        7
            The purpose of a motion for a directed verdict in a trial is to present a question of law as

to whether the evidence presented is constitutionally sufficient to sustain a conviction of the crime




                                                  - 12 -
2021 IL App (2d) 190868


People v. Orth, 124 Ill. 2d 326, 341 (1988)), our supreme court determined that, in a recission case

that was determined via the State’s successful motion for a directed finding, “ ‘[t]he trial judge’s

finding as to the prima facie case will not be overturned upon appeal unless against the manifest

weight of the evidence.’ ” There, the court explicitly provided that this standard of review also

applies to suppression cases. Id.

¶ 33   In People v. Lomeli, 2017 IL App (3d) 150815, ¶ 1, the trial court similarly granted the

State’s motion for a directed finding while hearing the defendant’s motion to suppress, prompting

appellate review. When determining what standard of review should be utilized in reviewing the

trial court’s decision, the court found that, while a bifurcated standard of review is normally

employed to resolve motions to suppress, “[reviewing courts] review the circuit court’s grant of a

motion for directed finding during a motion to suppress under the manifest weight of the evidence

standard.” Id. ¶ 10.

¶ 34   In People v. Green, 2014 IL App (3d) 120522, ¶ 1 (which the Lomeli court cited in its

decision), the Third District was once again tasked with reviewing a trial court’s decision to grant

the State’s motion for a directed finding at a defendant’s suppression hearing. In determining the

appropriate standard of review, the court provided:




charged. See People v. Connolly, 322 Ill. App. 3d 905, 917-18 (2001). In that setting, we review

the evidence in the light most favorable to the State. Id. at 918. In the context of a motion to

suppress evidence, however, the purpose of a motion for a directed finding is for the trial court to

determine whether the defendant has presented a prima facie case, thereby shifting the burden to

the State to rebut that evidence. People v. Lomeli, 2017 IL App (3d) 150815, ¶ 10. Again, as we

have provided, the ultimate burden remains on the defendant. Gipson, 203 Ill. 2d at 307.



                                               - 13 -
2021 IL App (2d) 190868


       “[W]hen the denial of a motion to quash arrest and suppress evidence is based on the grant

       of a motion for directed finding, ‘the trial court does not view the evidence [in the light]

       most favorable to the [nonmovant] but, rather, (1) determines whether the [nonmovant] has

       made out a prima facie case, then (2) weighs the evidence, including that which favors the

       [movant].’ [Citations.] The trial court’s decision will only be reversed if it is against the

       manifest weight of the evidence.” Id. ¶ 28.

¶ 35   Numerous other decisions also support the idea that a trial court’s finding of a prima facie

case should be reviewed according to the manifest-weight standard. In People v. Heard, 187 Ill.

2d 36, 54 (1999), our supreme court found that the manifest-weight standard applies to the

determination of whether a defendant has made a prima facie showing of a Batson violation (see

Batson v. Kentucky, 476 U.S. 79 (1986)). In Century-National Insurance Co. v. Tracy, 316 Ill.

App. 3d 639, 643 (2000), an insurance case, we also noted that “a trial court’s decision [as to the

existence of a prima facie case] will not be reversed unless it is contrary to the manifest weight of

the evidence.” In reaching that conclusion, we relied on Kokinis v. Kotrich¸ 81 Ill. 2d 151, 154

(1980), a case in which our supreme court held that a trial court’s decision regarding a directed

finding or a verdict “should not be reversed unless it is contrary to the manifest weight of the

evidence.”

¶ 36   On the other hand, in In re Estate of McDonald, 2021 IL App (2d) 191113, ¶ 88, this court

recently reached a different conclusion—that when the trial court resolves a motion for a directed

finding by determining whether a party has made a prima facie case, the trial court’s determination

should be reviewed de novo. We reached the same conclusion in In re Petition to Certain Territory

Commonly Known as the Foxfield Subdivision, 396 Ill. App. 3d 989, 992 (2009) (citing People

ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 275 (2003) (holding that, “[b]ecause a determination that



                                               - 14 -
2021 IL App (2d) 190868


a plaintiff has failed to present a prima facie case is a question of law, the circuit court’s ruling is

reviewed de novo on appeal”)).

¶ 37    Despite this split in decisions, we find that we are bound to follow our supreme court’s

more recent guidance in Relwani. As Relwani was decided by our supreme court, it constitutes

binding precedent. Agricultural Transportation Ass’n v. Carpentier, 2 Ill. 2d 19, 27 (1953).

Furthermore, because the case invoked language involving suppression cases as well as a directed

finding, it is analogous to the matter at hand. We therefore determine that the trial court’s findings

in this matter will not be overturned unless they are against the manifest weight of the evidence.

However, we note that under either this standard or de novo review, we ultimately find defendant’s

arguments to be unavailing.

¶ 38    Under this standard, we find that the trial court properly denied defendant’s motion with

regard to the medical blood draw because defendant failed to show that the draw was carried out

by State actors. Consequently, because the medical blood draw was properly admitted, even if we

were to assume that the administrative blood draw was improperly admitted, the trial court’s

mistake resulted in harmless error.

¶ 39                                A. The Medical Blood Draw

¶ 40    First, because defendant failed to show that the medical blood draw was performed by State

actors, defendant failed to make a prima facie case that the draw violated her fourth amendment

protections. To make a prima facie case for suppression of a blood draw, defendant must show

two things: “first, that a search occurred in the form of a blood draw and, second, that the draw

violated the fourth amendment.” Brooks, 2017 IL 121413, ¶ 24. It is indisputable that a blood draw

constitutes a search under the fourth amendment. Id. ¶ 27. Therefore, to make a prima facie case




                                                 - 15 -
2021 IL App (2d) 190868


with regard to the medical blood draw, defendant needed to establish only that the draw violated

the fourth amendment. Id.

¶ 41   The fourth amendment’s “proscription against unreasonable searches and seizures does not

apply to searches or seizures conducted by private individuals.” People v. Heflin, 71 Ill. 2d 525,

539 (1978). A search conducted by a private actor may nonetheless implicate the fourth

amendment “when the individual conducting the search can be regarded as acting as an agent or

instrument of the State ‘in light of all the circumstances of the case.’ ” Id. “Participation by the

police in and of itself, then, does not automatically invoke the application of the guarantees against

unreasonable government intrusions safeguarded by the fourth and fourteenth amendments.” Id.

at 539-40.

¶ 42   Here, defendant has failed to establish that the hospital or Lifeline, or any of the individuals

working for them, acted as State agents when obtaining the medical blood draw. In fact, the record

clearly establishes a contrary conclusion. No portion of the record indicates that any police officers

were present at the hospital when the medical blood draw was procured. Furthermore, Dr. Lachica

testified that the medical blood draw was procured solely for medical purposes and without police

encouragement. Nurse Palin seemingly confirmed as much by testifying that the police were only

involved with the administrative blood draw. For these reasons, defendant failed to make a

prima facie case that the draw violated her fourth amendment protections.

¶ 43   Defendant nonetheless argues that section 11-501.4-1 of the Illinois Vehicle Code (625

ILCS 5/11-501.4-1 (West 2016)) “evinces an intent on the part of the State to use its compulsive

powers on the private actors in the hospital setting.” Accordingly, defendant suggests, when

private medical professionals divulge chemical test results to police according to section 11-501.4-

1, they become State agents for fourth amendment purposes. Defendant’s argument is misguided.



                                                - 16 -
2021 IL App (2d) 190868


¶ 44   Pursuant to section 11-501.4-1(a):

       “Notwithstanding any other provision of law, the results of blood, other bodily substance,

       or urine tests performed for the purpose of determining the content of alcohol, other drug

       or drugs, or intoxicating compound or compounds, or any combination thereof, in an

       individual’s blood, other bodily substance, or urine conducted upon persons receiving

       medical treatment in a hospital emergency room for injuries resulting from a motor vehicle

       accident shall be disclosed to the Department of State Police or local law enforcement

       agencies of jurisdiction, upon request.” Id. § 11-501.4-1(a).

¶ 45    Relying on Skinner v. Ry. Labor Executives’ Ass’n, 489 U.S. 602 (1989), defendant

suggests that section 11-501.4-1’s language carries fourth amendment implications. In Skinner,

the United States Supreme Court analyzed whether certain alcohol and drug tests collected by

private railroads triggered fourth amendment protections. Id. at 617. There, the tests were

conducted pursuant to Federal Railroad Association (FRA) regulations that mandated breath or

urine tests from employees who were involved in accidents. Id. at 606. The FRA also promulgated

regulations that allowed—but did not require—the collection of breath and urine samples from

employees who violated certain safety rules. Id.

¶ 46   Although the Court recognized that the breath and urine tests were technically carried out

by private railroads, which normally fell outside of the fourth amendment’s purview, it

nonetheless found that both sets of FRA regulations carried fourth amendment implications. Id.

at 617. Regarding the set of regulations that mandated drug and alcohol testing, the Court found

that “[a private] railroad that complies with the *** regulations does so by compulsion of

sovereign authority, and [therefore,] the lawfulness of its acts is controlled by the Fourth

Amendment.” Id. at 614. While the permissive testing regulations did not similarly compel the



                                              - 17 -
2021 IL App (2d) 190868


railroads to test their employees, the Court found that those regulations also triggered fourth

amendment protections because “specific features of the [permissive] regulations combine[d] to

convince [the Court] that the Government did more than adopt a passive position toward the

underlying private conduct.” Id. at 615. For example, the permissive regulations preempted any

other state laws, rules, regulations, or private contracts governing the same subject matter. Id. For

those reasons, the Court concluded that “[t]he Government has removed all legal barriers to the

testing authorized by [the permissive regulations] and indeed has made plain not only its strong

preference for testing, but also its desire to share the fruits of such intrusions.” Id. Nonetheless,

noting the “the limited discretion exercised by the railroad employers under the regulations, the

surpassing safety interests served by toxicological tests in this context, and the diminished

expectation of privacy that attaches to information pertaining to the fitness of covered

employees,” the Court found that the warrantless toxicology tests contemplated by the regulations

were reasonable under the fourth amendment. Id. at 634.

¶ 47   According to defendant, section 11-501.4-1 is analogous to the various regulations in

Skinner. Therefore, according to defendant, we should follow the Skinner Court’s guidance and

find that section 11-501.4-1 places private hospitals within the fourth amendment’s purview. We

disagree.

¶ 48   In bringing her argument, defendant ignores several meaningful distinctions between the

regulations in Skinner and section 11-501.4-1. In contrast to the Skinner regulations, section 11-

501.4-1 neither mandates nor authorizes any type of alcohol or blood tests. Instead, section 11-

501.4-1 deals only with the disclosure and admissibility of chemical tests that were already

independently performed by hospitals. 625 ILCS 5/11-501.4-1 (West 2016); People v. Jung, 192




                                                - 18 -
2021 IL App (2d) 190868


Ill. 2d 1, 5 (2000) (holding that section 11-501.4-1 is “strictly confined to the results of physician-

ordered blood or urine tests”).

¶ 49    Furthermore, because section 11-501.4-1 contains no language removing any legal

barriers that hospitals may face prior to testing patients for drugs or alcohol, the statute differs

from the Skinner regulations because it does not show a “strong preference for testing.” Instead,

Illinois case law plainly confirms that the purpose of section 11-501.4-1 and its subparts is not to

encourage chemical tests but instead to “permit the direct disclosure of blood-alcohol test results

by medical personnel to law enforcement agencies” without having to resort to “judicially

authorized methods of court discovery.” People v. Ernst, 311 Ill. App. 3d 672, 676-77 (2000). In

order to maintain safe roads in Illinois, the legislature requires anyone who seeks to obtain a

driver’s license to “consent[ ] to the conditions imposed by the legislature in exchange for that

privilege,” such as those found in section 11-501.4-1. Jung, 192 Ill. 2d at 5.

¶ 50    Simply put, the Skinner regulations wholly differ from section 11-501.4-1 in language,

scope, and purpose—the only similarity between the provisions is that both the Skinner

regulations and section 11-501.4-1 have been found to pass constitutional muster. Skinner, 489

U.S. at 634; Jung, 192 Ill. 2d at 6. Therefore, because the Skinner regulations and section 11-

501.4-1 are almost completely distinct, Skinner is inapplicable to the matter at hand.

¶ 51    Additionally, this court has already implicitly found that section 11-501.4-1 does not

automatically trigger fourth amendment protections. In People v. Wuckert, 2015 IL App (2d)

150058, ¶ 2, the defendant consented to being taken to the hospital after crashing his car,

presumably to avoid hitting a deer. Accounts differed as to whether the defendant was arrested at

the scene of the crash. Id. ¶¶ 3, 5. While the defendant was at the hospital, a police officer spoke

with a nurse about a urine sample the defendant had given during the course of his medical



                                                 - 19 -
2021 IL App (2d) 190868


treatment, which established the presence of intoxicating compounds in his body. Id. ¶ 5. The test

results were disclosed to the police pursuant to section 11-501.4-1. Id. ¶ 22. No evidence

suggested that the police officer requested the urine sample to be taken. Id. Following the trial

court’s disposition of the defendant’s motion to suppress and a subsequent motion to reconsider,

the trial court suppressed the results of the urine test. Id. ¶ 1.

¶ 52    We reversed and remanded, holding that section 11-501.4-1 did not convert the

defendant’s nurse into a State actor:

        “[T]he fourth amendment is not triggered by the actions of private parties unless they act

        as agents of the State. Therefore, because the test results here were procured by a nurse

        who was not acting as a State agent (as defendant conceded in the trial court[8]), neither

        the test nor the hospital’s disclosure of the results to the police, as [section 11-501.4-1]

        required, violated defendant’s rights.” (Emphasis added.) Id. ¶ 28.

Otherwise put, we found that section 11-501.4-1 did not in itself trigger fourth amendment

protections from what was otherwise a private search. Id. In deciding Wuckert, we also noted that

“foreign authority overwhelmingly holds that the fourth amendment is not implicated when

medical personnel perform chemical tests on alleged DUI offenders and, per statutory

requirements, divulge the results to the police or prosecutors.” (Emphasis added.) Id. ¶ 30.

¶ 53    Here, just like the urine test in Wuckert, the medical blood draw was taken at a private

hospital following a car accident. Both tests were performed by medical staff, for medical reasons,

and without any suggestion by police. Section 11-501.4-1 allowed both respective hospitals to



        8
            Although defendant has not made a similar admission before the trial court, Wuckert’s

analysis and holding was not predicated on the defendant’s concession.



                                                  - 20 -
2021 IL App (2d) 190868


disclose both tests to police. Therefore, given the similarities between the medical blood draw

and the urine test in Wuckert, we apply our reasoning in Wuckert to the case at hand and determine

that section 11-501.4-1 did not convert any medical staff into State agents. 9 Because defendant

has therefore failed to show that the medical blood draw was procured by State action, she has

failed to make a prima facie case that the draw violated her fourth amendment protections.

¶ 54                            B. The Administrative Blood Draw

¶ 55   Next, even if we were to assume—solely for the sake of argument—that the trial court

erred in denying defendant’s motion as it pertained to the administrative blood draw, any faulty

admission of that draw could result only in harmless error. “The admission of illegally obtained




       9
           Because Wuckert directly contradicts defendant’s arguments and was not cited in her

brief, we are compelled to remind defendant that the Illinois Rules of Professional Conduct of

2010 (the rules) prohibit attorneys from knowingly “fail[ing] to disclose *** legal authority in the

controlling jurisdiction known to the lawyer to be directly adverse to the position of the client and

not disclosed by opposing counsel.” Ill. R. Prof’l Conduct (2010) R. 3.3(a)(2) (eff. Jan. 1, 2010).

During oral arguments, defense counsel conceded his knowledge of Wuckert while arguing that

the case was inapplicable to the instant matter. We are therefore troubled that defendant failed to

follow Rule 3.3(a)(2), which carries the full force of law. Bright v. Dicke, 166 Ill. 2d 204, 210

(1995) (holding that our supreme court’s rules are not merely suggestions). Perhaps even worse,

defendant’s blatant disregard of the rules prejudiced the State, as the State was unable to prepare

for defendant’s arguments concerning Wuckert prior to oral arguments. For these reasons, we offer

defense counsel a stern warning to ensure compliance with the rules in the future.



                                               - 21 -
2021 IL App (2d) 190868


evidence in a criminal trial following the erroneous denial of a motion to suppress is subject to

the harmless error rule.” People v. Hobson, 169 Ill. App. 3d 485, 493 (1988).

¶ 56   Where a trial court has committed such an error, the State must show that the error was

harmless beyond a reasonable doubt. People v. Herron, 215 Ill. 2d 167, 181-82 (2005); People v.

Swaggirt, 282 Ill. App. 3d 692, 705 (1996). Otherwise put, the inquiry is whether the defendant’s

conviction would stand regardless of the error. People v. Mullins, 242 Ill. 2d 1, 23 (2011) (citing

People v. Dean, 175 Ill. 2d 244, 259 (1997)). In determining whether an error was harmless,

courts may consider whether other properly admitted evidence supported a conviction or whether

improperly admitted evidence was merely cumulative or duplicated properly admitted evidence.

People v. Becker, 239 Ill. 2d 215, 240 (2010).

¶ 57   Here, even if the administrative blood draw was improperly admitted, the results from that

draw were cumulative to the results from the medical blood draw, which were properly admitted.

Because the medical blood draw test already established that defendant’s blood-alcohol

concentration was well above the legal limit, the results of that test alone conclusively proved that

defendant drove with an alcohol concentration of 0.08 or more.

¶ 58   Aside from the medical blood draw, other evidence also supported defendant’s

convictions. Defendant admitted to Bowers, Shane, and. Lachica that she had been drinking prior

to the accident. All these witnesses and Palin testified that, following the accident, defendant was

belligerent and exhibited slurred speech. Palin and Shane also noted that defendant was having

difficulty walking or that she could barely stand. Shane testified that, while speaking with her,

defendant was unable to recall either what day or what month it was. While defendant’s difficulty

walking, slurred speech, and erratic behavior prompted the hospital to treat defendant in order to

rule out any head injuries, these symptoms are also evidence of defendant’s intoxication.



                                                 - 22 -
2021 IL App (2d) 190868


Additionally, multiple witnesses reported smelling alcohol when interacting with defendant. All

of this evidence, in conjunction with the properly admitted medical blood draw test results,

affirmatively proved defendant’s guilt of all three counts beyond a reasonable doubt. Therefore,

even if the trial court erred in admitting the administrative blood draw test results, such a mistake

resulted only in harmless error.

¶ 59                                    III. CONCLUSION

¶ 60   For the reasons stated, we affirm the judgment of the circuit court of Boone County.

¶ 61   Affirmed.




                                                - 23 -
2021 IL App (2d) 190868



                                   No. 2-19-0868


Cite as:                  People v. Mueller, 2021 IL App (2d) 190868



Decision Under Review:    Appeal from the Circuit Court of Boone County, No. 16-CF-275;
                          the Hon. Joseph P. Bruscato, Judge, presiding.



Attorneys                 James E. Chadd, Thomas A. Lilien, and James K. Leven, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Tricia L. Smith, State’s Attorney, of Belvidere (Patrick Delfino,
for                       Edward R. Psenicka, and Leslie Martin, of State’s Attorneys
Appellee:                 Appellate Prosecutor’s Office, of counsel), for the People.




                                        - 24 -